ON MOTION TO DISMISS
En Banc.
SAVOY, Judge.
This matter is before the Court on a motion by defendants to dismiss the appeal perfected by plaintiff.
Plaintiff filed a suit in tort against defendants. Defendants filed an exception of vagueness which was maintained by the district judge. Plaintiff was allowed fifteen days to amend his petition. Instead of amending his petition, plaintiff moved for and perfected an appeal to this Court.
LSA-Code of Civil Procedure Article 2083 provides as follows:
“An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, and from an interlocutory judgment which may cause irreparable injury.”
*695The matter involved herein is not final but is interlocutory in nature. There is no showing by plaintiff of irreparable injury.
Accordingly, the motion to dismiss the appeal is granted. Appellant to pay all costs of this proceeding.
Appeal dismissed.